Exhibit 10.1

 

MARKETO, INC.

 

MANAGEMENT RETENTION AGREEMENT

 

This Management Retention Agreement (the “Agreement”) is made and entered into
by and between Brian Kinion (the “Executive”) and Marketo, Inc. (the “Company”),
effective as of the Effective Date.  Initially capitalized terms herein shall
have the meanings set forth in Section 5 of this Agreement or in such other
section as they are defined.

 

1.             Term of Agreement.  This Agreement will commence on the Effective
Date and will remain in effect for one year following the Effective Date;
provided, however that the term of this Agreement shall automatically be
extended for one year thereafter and shall automatically be extended for one
year on each anniversary of the Effective Date thereafter unless either party
notifies the other in writing or by e-mail that the term shall not be extended,
with such notice provided at least one month prior to the expiration of the term
of this Agreement, including any extensions; provided, further, that if prior to
the expiration of the term of this Agreement, the Company enters into a
definitive agreement (a “Definitive Agreement”) with a third party (or third
parties), the consummation of which would result in a Change in Control (as
defined in this Agreement), then the term of this Agreement shall automatically
be extended to twenty-four months following the resulting Change in Control,
unless the Definitive Agreement terminates or is cancelled without resulting in
a Change in Control, in which case such extension shall not be effective. 
Moreover, this Agreement shall survive the lapse of the term of this Agreement
and shall be binding on both parties with respect to any termination of
Executive’s employment that triggers severance benefits under Section 3 hereof
that occurs prior to the lapsing of the term of this Agreement.

 

2.             At-Will Employment.  The Company and the Executive acknowledge
that the Executive’s employment is and shall continue to be at-will, as defined
under applicable law.  If the Executive’s employment terminates for any reason,
the Executive shall not be entitled to any payments, benefits, damages, awards
or compensation other than as provided under this Agreement.

 

3.             Change in Control Severance Benefits.

 

(a)           Involuntary Termination Other than for Cause, Voluntary
Termination for Good Reason During the Change in Control Period.  If, during the
Change in Control Period, the Executive’s employment with the Company (i) is
terminated involuntarily by the Company without Cause and other than pursuant to
Executive’s death or Disability, or (ii) voluntarily by Executive for Good
Reason, then subject to the Executive signing and not revoking a release of
claims in favor of the Company substantially in the form attached as Exhibit A
to this Agreement (a “Release”), the Company shall provide severance pay and
benefits, subject to certain conditions, as follows:

 

(i)    Severance Payment.  The Executive shall be entitled to receive an
immediate cash lump-sum severance payment equal to one-hundred percent of the
Executive’s annual base salary (as in effect immediately prior to (A) the Change
in Control, or (B) the Executive’s termination, whichever is greater) plus, an
amount equal to the greater or (A) one-

 

1

--------------------------------------------------------------------------------


 

hundred percent of the Executive’s annual target bonus or (B) one-hundred
percent of the most recent annual bonus paid by the Company to Executive.

 

(ii)   Equity Compensation Acceleration.  One hundred percent of the shares
subject Executive’s then outstanding stock options, stock appreciation rights,
restricted stock units and other Company equity compensation awards, including
performance-based vesting full-value awards where the payout is either a fixed
number of shares or zero shares depending on whether the performance metric is
obtained, shall immediately accelerate vesting.  With respect to
performance-based vesting full-value awards in which the performance period has
not been completed prior to the Executive’s termination date and where the
number of shares earned is variable based upon the extent to which performance
milestones are reached (i.e., where the number of shares earned based upon
achieving performance milestones can be more than one positive number), each
such award shall immediately accelerate vesting as to one hundred percent of the
target performance level. With respect to performance-based vesting full-value
awards where the performance period has been completed prior to the Executive’s
termination date and that remain subject to additional service-based vesting,
such awards shall accelerate as to one hundred percent of the total shares
earned by virtue of attaining the performance metrics during the performance
period.  Any Company stock options and stock appreciation rights shall
thereafter remain exercisable following the Executive’s employment termination
for the period prescribed in the respective option and stock appreciation right
agreements.

 

(iii)  Pay in Lieu of Continued Employee Benefits.  In lieu of continued
employee benefits (other than as statutorily required, such as COBRA
continuation coverage as required by law), Executive shall receive payments of
three thousand dollars ($3,000) per month for twelve months from the date of
employment termination in accordance with the payroll schedule applicable to
active officers of the Company (subject to the timing provisions of Sections
3(g) and 8 of this Agreement).

 

(b)           Voluntary Resignation Other than for Good Reason, Termination for
Cause; Termination due to Death or Disability within the Change in Control
Period; Terminations Outside of Change in Control Period.  If the Executive’s
employment with the Company terminates (i) voluntarily by the Executive other
than for Good Reason during the Change in Control Period, (ii) for Cause by the
Company during the Change in Control Period, (iii) pursuant to Executive’s death
or Disability during the Change in Control period, or (iv) for any reason
outside of the Change in Control Period, then the Executive shall not be
entitled to receive severance or other benefits except for those (if any) as may
then be established under the Company’s then existing severance and benefits
plans and practices or pursuant to other written agreements with the Company.

 

(c)           Terminations Triggering Severance.  In the event severance
benefits are triggered under Section 3 of this Agreement, Executive shall only
receive severance payments and benefits under this Agreement and not pursuant to
the Company’s then existing severance and benefits plans and practices or
pursuant to other written agreements with the Company.

 

(d)           No Mitigation.  The Executive shall not be required to mitigate
the amount of any severance payments or benefits provided for under this
Agreement by seeking other employment

 

--------------------------------------------------------------------------------


 

nor shall any amounts to be received by the Executive under this Agreement be
reduced by any other compensation earned.

 

(e)           Tax Withholding.  The Company shall be entitled to withhold from
any payments made to Executive under this Section 3 any amounts required to be
withheld by applicable federal, state or local tax law.

 

(f)            Release of Claims.  Receipt of the severance payments and vesting
acceleration specified in Section 3(a) shall be contingent on Executive’s
execution of the Release, and the lapse of any statutory period for revocation,
and such Release becoming effective in accordance with its terms within
fifty-two (52) days following Executive’s termination date.  Any severance
payment or vesting acceleration to which Executive otherwise would have been
entitled during such fifty-two (52) day period shall be paid or made by the
Company in full on the fifty-third (53d) day following Executive’s employment
termination date or such later date as is required to avoid the imposition of
additional taxes under Internal Revenue Section 409A (“Section 409A”).

 

4.             Code Section 280G Best Results.  If any payment or benefit
Executive would receive pursuant to this Agreement or otherwise, including
accelerated vesting of any equity compensation (“Payment”) would (i) constitute
a “parachute payment” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”), and (ii) but for this sentence, be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then such Payment shall be reduced to the Reduced Amount.  The “Reduced
Amount” shall be either (x) the largest portion of the Payment that would result
in no portion of the Payment being subject to the Excise Tax or (y) the largest
portion, up to and including the total, of the Payment, whichever amount, after
taking into account all applicable federal, state and local employment taxes,
income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in Executive’s receipt, on an after-tax basis, of the
greater amount of the Payment notwithstanding that all or some portion of the
Payment may be subject to the Excise Tax.  If a reduction in payments or
benefits constituting “parachute payments” is necessary so that the Payment
equals the Reduced Amount, reduction shall occur in the following order:
(A) cash payments shall be reduced first and in reverse chronological order such
that the cash payment owed on the latest date following the occurrence of the
event triggering such excise tax will be the first cash payment to be reduced;
and (B) accelerated vesting of stock awards shall be cancelled/reduced next and
in the reverse order of the date of grant for such stock awards (i.e., the
vesting of the most recently granted stock awards will be reduced first), with
full-value awards reversed before any stock option or stock appreciation rights
are reduced.

 

The Company shall appoint a nationally recognized accounting firm to make the
determinations required hereunder and perform the foregoing calculations.  The
Company shall bear all expenses with respect to the determinations by such
accounting firm required to be made hereunder.

 

The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Company and Executive within fifteen (15) calendar days after the date on which
right to a Payment is triggered (if requested at that time by the Company or
Executive) or such other time as requested by the Company or Executive.

 

--------------------------------------------------------------------------------


 

Any good faith determinations of the accounting firm made hereunder shall be
final, binding and conclusive upon the Company and Executive.

 

5.             Definition of Terms.  The following terms referred to in this
Agreement shall have the following meanings:

 

(a)           Beneficial Owner. “Beneficial Owner” has the meaning set forth in
Rule 13d-3 under the Exchange Act.

 

(b)           Cause.  “Cause” means (i) an unauthorized use or disclosure of the
Company’s confidential information or trade secrets, which use or disclosure
causes material harm to the Company; (ii) a deliberate material failure to
comply with any of the Company’s written policies or rules; (iii) conviction of,
or plea of “guilty” or “no contest” to, a felony under the laws of the United
States or any state thereof; (iv) gross misconduct; (v) following a Change in
Control only, a continued failure to perform assigned duties after receiving
written notification of such failure from the Board of Directors, provided that
such duties are those customarily performed by a person holding the position
that Executive holds immediately prior to the Change in Control of a corporation
of similar size as the Company engaged in a similar line of business as the
Company; or (vi) failure to cooperate in good faith with a governmental or
internal investigation of the Company or its directors, officers or employees,
if the Company has requested Executive’s cooperation

 

(c)           Change in Control.  “Change in Control” means the occurrence of
any of the following events:

 

(i)    any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company other than
securities acquired by virtue of the exercise of a conversion or similar
privilege or right unless the security being so converted or pursuant to which
such right was exercised was itself acquired directly from the Company)
representing 50% or more of (A) the then outstanding shares of common stock of
the Company or (B) the combined voting power of the Company’s then outstanding
voting securities entitled to vote generally in the election of directors; or

 

(ii)   the following individuals cease for any reason to constitute a majority
of the number of directors then serving on the Board (the “Incumbent Board”):
individuals who, on the Effective Date, constitute the Board and any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including, without
limitation, a consent solicitation, relating to the election of directors of the
Company) whose appointment or election by the Board or nomination for election
by the Company’s stockholders was approved or recommended by a vote of at least
two-thirds of the directors then still in office who either were directors on
the Effective Date or whose appointment, election or nomination for election was
previously so approved or recommended; or

 

(iii)  a merger or consolidation of the Company or any direct or indirect
subsidiary of the Company is consummated with any other corporation, other than
a merger or consolidation pursuant to which (A) the voting securities of the
Company outstanding immediately

 

--------------------------------------------------------------------------------


 

prior to such merger or consolidation will continue to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof) more than 50% of the outstanding shares
of common stock and the combined voting power of the outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation; (B) no Person will
become the Beneficial Owner, directly or indirectly, of securities of the
Company or such surviving entity or any parent thereof representing 50% or more
of the outstanding shares of common stock or the combined voting power of the
outstanding voting securities entitled to vote generally in the election of
directors (except to the extent that such ownership existed prior to such merger
or consolidation); and (C) individuals who were members of the Incumbent Board
will constitute at least a majority of the members of the board of directors of
the corporation (or any parent thereof) resulting from such merger or
consolidation; or

 

(iv)  the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, (A) more than 50% of the outstanding shares
of common stock and the combined voting power of the outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of which (or of any parent of such entity) is owned by stockholders of
the Company in substantially the same proportions as their ownership of the
Company immediately prior to such sale; (B) in which (or in any parent of such
entity) no Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 50% or more of the outstanding shares of
common stock resulting from such sale or disposition or the combined voting
power of the outstanding voting securities entitled to vote generally in the
election of directors (except to the extent that such ownership existed prior to
such sale or disposition); and (C) in which (or in any parent of such entity)
individuals who were members of the Incumbent Board will constitute at least a
majority of the members of the board of directors.

 

(d)           Change in Control Period.  “Change in Control Period” means the
period commencing three months prior to a Change in Control and ending twelve
months after the Change in Control.

 

(e)           Disability.  “Disability” means Executive (i) is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months, or
(ii) is, by reason of any medically determinable physical or mental impairment
which can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering Company employees.

 

(f)            Effective Date.  “Effective Date” means the date upon which the
Company’s Board of Directors or a committee thereof approves the Company
entering into this Agreement, which is March 7, 2016.

 

--------------------------------------------------------------------------------


 

(g)           Exchange Act. “Exchange Act” means the Securities Exchange Act of
1934, as amended.

 

(h)           Good Reason.  “Good Reason” means, without the Executive’s
consent, (a) a material reduction in the Executive’s level of responsibility
and/or scope of authority, (b) a material reduction in base salary (other than a
reduction generally applicable to executive officers of the Company and in
generally the same proportion as for the optionee or purchaser), or
(c) relocation of the Executive’s principal workplace by more than 35 miles.  In
addition, upon any such voluntary termination for Good Reason the Executive must
provide written notice to the Company of the existence of the one or more of the
above conditions within 60 days of its initial existence, the Company must be
provided written or e-mailed notice with 30 days to remedy the condition and the
resignation must be effective no later than 31 days following the provision of
such written or e-mailed notice to the Company.

 

(i)            Person.  “Person” has the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (i) the Company or any of its Affiliates,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its subsidiaries, (iii) an underwriter temporarily
holding securities pursuant to an offering of such securities or (iv) a
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

 

6.             Assignment.  This Agreement will be binding upon and inure to the
benefit of (a) the heirs, executors and legal representatives of Executive upon
Executive’s death and (b) any successor of the Company.  Any such successor of
the Company will be deemed substituted for the Company under the terms of this
Agreement for all purposes.  For this purpose, “successor” means any person,
firm, corporation or other business entity which at any time, whether by
purchase, merger or other, directly or indirectly acquires all or substantially
all of the assets or business of the Company.  None of the rights of Executive
to receive any form of compensation payable pursuant to this Agreement may be
assigned or transferred except by will of the laws of descent and distribution. 
Any other attempted assignment, transfer, conveyance or other disposition of
Executive’s right to compensation or other benefits will be null and void.

 

7.             Notices.  All notices, requests, demands and other communications
called for under this Agreement shall be in writing and shall be deemed given
(i) on the date of delivery if delivered personally, (ii) one (1) day after
being sent by a well established commercial overnight service, or (iii) four
(4) days after being mailed by registered or certified mail, return receipt
requested, prepaid and addressed to the parties or their successor at the
following addresses, or at such other addresses as the parties may later
designate in writing:

 

--------------------------------------------------------------------------------


 

If to the Company:

 

Marketo, Inc.

901 Mariners Island Blvd.

San Mateo, CA 94404

Attn:  General Counsel

 

If to Executive:

At the last residential address known to the Company

 

8.             Section 409A.

 

(a)           Notwithstanding anything to the contrary in this Agreement, no
Deferred Compensation Separation Benefits payable under this Agreement will be
considered due or payable until and unless Executive has a “separation from
service” within the meaning of Section 409A. Notwithstanding anything to the
contrary in this Agreement, if Executive is a “specified employee” within the
meaning of Section 409A at the time of Executive’s “separation from service”
other than due to Executive’s death, then any severance benefits payable
pursuant to this Agreement and any other severance payments or separation
benefits, that in each case when considered together may be considered deferred
compensation under Section 409A (together, the “Deferred Compensation Separation
Benefits”) and are otherwise due to Executive on or within the six (6) month
period following Executive’s “separation from service” will accrue during such
six (6) month period and will instead become payable in a lump sum payment on
the date six (6) months and one (1) day following the date of Executive’s
“separation from service.”  All subsequent Deferred Compensation Separation
Benefits, if any, will be payable in accordance with the payment schedule
applicable to each payment or benefit.  Each payment and benefit payable under
this Agreement is intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.

 

(b)           Notwithstanding anything to the contrary in this Agreement, if
Executive dies following Executive’s “separation from service” but prior to the
six (6) month anniversary of the date of Executive’s “separation from service,”
then any Deferred Compensation Separation Benefits delayed in accordance with
this Section will be payable in a lump sum as soon as administratively
practicable after the date of Executive’s death, but not later than ninety (90)
days after the date of Executive’s death, and all other Deferred Compensation
Separation Benefits will be payable in accordance with the payment schedule
applicable to each payment or benefit.

 

(c)           It is the intent of this Agreement to comply with the requirements
of Section 409A so that none of the severance payments and benefits to be
provided under this Agreement will be subject to the additional tax imposed
under Section 409A, and any ambiguities in this Agreement will be interpreted to
so comply.  The Company and Executive agree to work together in good faith to
consider amendments to this Agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition under Section 409A prior to actual payment to
Executive.

 

--------------------------------------------------------------------------------


 

9.             Miscellaneous Provisions.

 

(a)           Waiver.  No provision of this Agreement shall be modified, waived
or discharged unless the modification, waiver or discharge is agreed to in
writing and signed by the Executive and by an authorized officer of the Company
(other than the Executive).  No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

 

(b)           Headings.  All captions and section headings used in this
Agreement are for convenient reference only and do not form a part of this
Agreement.

 

(c)           Entire Agreement.  This Agreement, the Proprietary Information and
Inventions Agreement and Executive’s written equity compensation agreements with
the Company constitute the entire agreement of the parties hereto and supersede
in their entirety all prior representations, understandings, undertakings or
agreements (whether oral or written and whether expressed or implied) of the
parties with respect to the subject matter hereof, including, without limitation
Exhibit A to the offer letter by and between Executive and the Company dated
April 5, 2011; provided, however, that this Agreement, while in effect,
supersedes in its entirety the Company’s Change in Control Acceleration Policy
with respect to Executive, including as to any equity awards made prior to the
Effective Date.

 

(d)           Choice of Law.  This Agreement will be governed by the laws of the
State of California (with the exception of its conflict of laws provisions).

 

(e)           Severability.  The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision hereof, which shall remain in full force and effect.

 

(f)            Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together will
constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties have executed this Management Retention
Agreement on the respective dates set forth below.

 

 

 

Marketo, Inc.

 

 

Dated:  March 21, 2016

By:

/s/ Phillip M. Fernandez

 

Name: Phillip M. Fernandez

 

Title: President & CEO

 

 

 

 

 

/s/ Brian Kinion

Dated:  March 7, 2016

Brian Kinion, an individual

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

MARKETO, INC.

 

RELEASE OF CLAIMS

 

This Release of Claims (“Agreement”) is made by and between Marketo, Inc. (the
“Company”) and Anthony Nemelka (“Executive”).

 

WHEREAS, Executive has agreed to enter into a release of claims in favor of the
Company upon certain events specified in the management retention agreement by
and between Company and Executive (the “Management Retention Agreement”).

 

NOW THEREFORE, in consideration of the mutual promises made in this Agreement,
the parties hereby agree as follows:

 

1.             Termination.  Executive’s employment from the Company terminated
on                  (the “Termination Date”).

 

2.             Confidential Information.  Executive shall continue to maintain
the confidentiality of all confidential and proprietary information of the
Company and shall continue to comply with the terms and conditions of the
Proprietary Information and Inventions Agreement.  Executive shall return all
the Company property and confidential and proprietary information in Executive’s
possession to the Company on the Effective Date of this Agreement.

 

3.             Payment of Salary.  Executive acknowledges and represents that
the Company has paid all salary, wages, bonuses, accrued vacation, commissions
and any and all other benefits due to Executive.

 

4.             Release of Claims.  Executive agrees that the foregoing
consideration represents settlement in full of all outstanding obligations owed
to Executive by the Company.  Executive, on behalf of Executive, and Executive’s
respective heirs, family members, executors and assigns, hereby fully and
forever releases the Company and its past, present and future officers, agents,
directors, employees, investors, shareholders, administrators, affiliates,
divisions, subsidiaries, parents, predecessor and successor corporations, and
assigns, from, and agrees not to sue or otherwise institute or cause to be
instituted any legal or administrative proceedings concerning any claim, duty,
obligation or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Executive may possess
arising from any omissions, acts or facts that have occurred up until and
including the Effective Date of this Agreement including, without limitation,

 

(a)           any and all claims relating to or arising from Executive’s
employment relationship with the Company and the termination of that
relationship;

 

--------------------------------------------------------------------------------


 

(b)           any and all claims relating to, or arising from, Executive’s right
to purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

 

(c)           any and all claims for wrongful discharge of employment;
termination in violation of public policy; discrimination; breach of contract,
both express and implied; breach of a covenant of good faith and fair dealing,
both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; negligent or intentional misrepresentation;
negligent or intentional interference with contract or prospective economic
advantage; unfair business practices; defamation; libel; slander; negligence;
personal injury; assault; battery; invasion of privacy; false imprisonment; and
conversion;

 

(d)           any and all claims for violation of any federal, state or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in Employment
Act of 1967, the Americans with Disabilities Act of 1990, the Fair Labor
Standards Act, the Employee Retirement Income Security Act of 1974, The Worker
Adjustment and Retraining Notification Act, the California Fair Employment and
Housing Act, and Labor Code section 201, et seq. and section 970, et seq. and
all amendments to each such Act as well as the regulations issued under each
such Act;

 

(e)           any and all claims for violation of the federal, or any state,
constitution;

 

(f)            any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination; and

 

(g)           any and all claims for attorneys’ fees and costs.

 

Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released.  This release does not extend to any severance obligations due
Executive under the Management Retention Agreement.  Nothing in this Agreement
waives Executive’s rights to indemnification or any payments under any fiduciary
insurance policy, if any, provided by any act or agreement of the Company, state
or federal law or policy of insurance.

 

5.             Acknowledgment of Waiver of Claims under ADEA.  Executive
acknowledges that Executive is waiving and releasing any rights Executive may
have under the Age Discrimination in Employment Act of 1967 (“ADEA”) and that
this waiver and release is knowing and voluntary.  Executive and the Company
agree that this waiver and release does not apply to any rights or claims that
may arise under the ADEA after the Effective Date of this Agreement.  Executive
acknowledges that the consideration given for this waiver and release Agreement
is in addition to anything of value to which Executive was already entitled. 
Executive further acknowledges that Executive has been advised by this writing
that (a) Executive should consult with an attorney prior to executing this
Agreement; (b) Executive has at least twenty-one (21) days within which to
consider this Agreement; (c) Executive has seven (7) days following the
execution of this Agreement by the parties to revoke the Agreement; (d) this
Agreement shall not be effective until the revocation period

 

--------------------------------------------------------------------------------


 

has expired; and (e) nothing in this Agreement prevents or precludes Executive
from challenging or seeking a determination in good faith of the validity of
this waiver under the ADEA, nor does it impose any condition precedent,
penalties or costs for doing so, unless specifically authorized by federal law. 
Any revocation should be in writing and delivered to the Vice-President of Human
Resources at the Company by close of business on the seventh day from the date
that Executive signs this Agreement.

 

6.             Civil Code Section 1542.  Executive represents that Executive is
not aware of any claims against the Company other than the claims that are
released by this Agreement.  Executive acknowledges that Executive has been
advised by legal counsel and is familiar with the provisions of California Civil
Code 1542, below, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

Executive, being aware of said code section, agrees to expressly waive any
rights Executive may have under such code section, as well as under any statute
or common law principles of similar effect.

 

7.             No Pending or Future Lawsuits.  Executive represents that
Executive has no lawsuits, claims, or actions pending in Executive’s name, or on
behalf of any other person or entity, against the Company or any other person or
entity referred to in this Agreement.  Executive also represents that Executive
does not intend to bring any claims on Executive’s own behalf or on behalf of
any other person or entity against the Company or any other person or entity
referred to herein.

 

8.             Application for Employment.  Executive understands and agrees
that, as a condition of this Agreement, Executive shall not be entitled to any
employment with the Company, its subsidiaries, or any successor, and Executive
hereby waives any right, or alleged right, of employment or re-employment with
the Company.

 

9.             No Cooperation.  Executive agrees that Executive will not counsel
or assist any attorneys or their clients in the presentation or prosecution of
any disputes, differences, grievances, claims, charges, or complaints by any
third party against the Company and/or any officer, director, employee, agent,
representative, shareholder or attorney of the Company, unless under a subpoena
or other court order to do so.

 

10.          No Admission of Liability.  Executive understands and acknowledges
that this Agreement constitutes a compromise and settlement of disputed claims. 
No action taken by the Company, either previously or in connection with this
Agreement shall be deemed or construed to be (a) an admission of the truth or
falsity of any claims heretofore made or (b) an acknowledgment or admission by
the Company of any fault or liability whatsoever to the Executive or to any
third party.

 

--------------------------------------------------------------------------------


 

11.          Costs.  The parties shall each bear their own costs, expert fees,
attorneys’ fees and other fees incurred in connection with this Agreement.

 

12.          Authority.  Executive represents and warrants that Executive has
the capacity to act on Executive’s own behalf and on behalf of all who might
claim through Executive to bind them to the terms and conditions of this
Agreement.

 

13.          No Representations.  Executive represents that Executive has had
the opportunity to consult with an attorney, and has carefully read and
understands the scope and effect of the provisions of this Agreement.  Neither
party has relied upon any representations or statements made by the other party
which are not specifically set forth in this Agreement.

 

14.          Severability.  In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision.

 

15.          Entire Agreement.  This Agreement, along with the Proprietary
Information and Inventions Agreement and Executive’s written equity compensation
agreements with the Company, represents the entire agreement and understanding
between the Company and Executive concerning Executive’s separation from the
Company.

 

16.          No Oral Modification.  This Agreement may only be amended in
writing signed by Executive and the Chairman of the Board of Directors of the
Company.

 

17.          Governing Law.  This Agreement shall be governed by the internal
substantive laws, but not the choice of law rules, of the State of California.

 

18.          Effective Date.  This Agreement is effective eight (8) days after
it has been signed by both parties.

 

19.          Counterparts.  This Agreement may be executed in counterparts, and
each counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

 

20.          Voluntary Execution of Agreement.  This Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the parties to this Agreement, with the full intent of releasing all claims. 
The parties acknowledge that:

 

(a)           They have read this Agreement;

 

(b)           They have been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of their own choice or that they
have voluntarily declined to seek such counsel;

 

(c)           They understand the terms and consequences of this Agreement and
of the releases it contains;

 

--------------------------------------------------------------------------------


 

(d)           They are fully aware of the legal and binding effect of this
Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the respective
dates set forth below.

 

 

Marketo, Inc.

 

 

 

 

Dated:                      , 20

By:

 

 

Name:

 

Title:

 

 

 

 

Dated:                      , 20

 

 

Brian Kinion

 

--------------------------------------------------------------------------------